Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Reasons for Allowance
Claims 34, 67, and their dependent claims have been amended to require that the dry acid polymers have comprise at least one anionic monomer that has a ratio of monomer acid to monomer salt greater than 0.02 and less than 1.0 at a pH of 5.9 or less. In other words, the monomers have a high degree of neutralization at a pH of 5.9 or less. Yokoi, as discussed in the previous office action, discloses polymers having a low degree of neutralization. Therefore, it cannot be concluded that the anionic monomers of Yokoi would have a ratio of monomer acid to monomer salt meeting the limitations of the amended claims. The prior art does not teach or render obvious the processes of claims 34, 67, and their dependent claims.
Newly added claim 85 contains the limitation of previous claims 72-73, indicated as containing allowable subject matter is the previous office action, requiring the DAPS to comprise acrylamide and acrylate salts with up to stoichiometric amounts of sulfuric acid. Claim 85 is therefore allowable for the reasons stated in paragraph 6 of the office action mailed 11/18/20. The prior art, as exemplified by the references discussed in previous office actions, does not disclose DAPS further comprising up to stoichiometric amounts of sulfuric acid. While Baillie discloses in column 8 lines 4-7 and Table I that sulfuric acid can be added along with the flocculating aid, it is added as a separate 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771